393 F.2d 936
TRIANGLE CEMENT CORP., as bareboat charterer, and HughesBulk, Inc., as owner of the BARGE N. L. WALLACE,Plaintiffs-Appellants,v.The TOWBOATS CINCINNATI and TURECAMO BOYS, their engines,boilers, tackle, apparel, etc., and The PennsylvaniaRailroad Company, D T B Corp., Vincent C. Turecamo, Inc., B.Turecamo Towing Corp., and Turecamo Coastal & Harbor TowingCorp., Defendants-Appellees.
No. 436, Docket 32038.
United States Court of Appeals Second Circuit.
Argued April 23, 1968.Decided May 3, 1968.

William Warner, New York City (Symmers, Fish & Warner, New York City, on the brief), for appellants.
Kenneth H. Volk, New York City (Burlingham, Underwood, Wright, White & Lord, New York City, on the brief), for appellees Pennsylvania Railroad and D T B Corp.
Edward J. Ryan, New York City (Martin, Ryan & Reardon and James S. Reardon, New York City, on the brief), for appellees Vincent C. Turecamo, Inc., B. Turecamo Towing Corp., and Turecamo Coastal & Harbor Towing Corp.
Before HAYS, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the findings, conclusions and opinions of Judge Bonsal in the District Court, reported at 280 F. Supp. 73 (S.D.N.Y.1967).